Exhibit 10.2

Execution Copy
(Depositor to Issuer – Commitment I)

SECOND AMENDED AND RESTATED SALE AGREEMENT

This SECOND AMENDED AND RESTATED SALE AGREEMENT (this “Agreement”), dated as of
May 1, 2017, by and among Bluegreen Timeshare Finance Corporation I, a Delaware
corporation (the “Depositor”), BXG Timeshare Trust I, a statutory trust formed
under the laws of the State of Delaware (the “Issuer”), and their respective
permitted successors and assigns, hereby amends and restates in its entirety
that certain Amended and Restated Sale Agreement, dated as of December 1, 2013,
by and between the Depositor and the Issuer (as amended from time to time, the
“Original Agreement”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Agreement as provided herein, and all actions required to do so under
the Original Agreement have been taken;

WHEREAS, the Depositor has acquired and, from time to time, will acquire certain
timeshare loans from Bluegreen Corporation, a Florida corporation (“Bluegreen”
or the “Club Originator”) pursuant to that certain Second Amended and Restated
Purchase and Contribution Agreement, dated as of May 1, 2017 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Purchase Agreement”), by and between Bluegreen and the
Depositor;

WHEREAS, pursuant to the Original Agreement, the Depositor has sold and the
Issuer has purchased Timeshare Loans and pursuant to this Agreement, the
Depositor desires to sell, and the Issuer desires to purchase, from time to
time, in accordance with the terms of this Agreement, those certain timeshare
loans acquired pursuant to the Purchase Agreement;

WHEREAS, on the Closing Date, the Issuer intends to enter into that certain
Sixth Amended and Restated Indenture dated as of May 1, 2017 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Indenture”), by and among the Issuer, Bluegreen, as
servicer (in such capacity, the “Servicer”), Vacation Trust, Inc., a Florida
corporation, as club trustee (the “Club Trustee”), Concord Servicing
Corporation, as backup servicer, KeyBank National Association, a national
banking association (“KeyBank”), as a funding agent, DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main (“DZ BANK”) (each of KeyBank and
DZ BANK, a “Funding Agent” and together the “Funding Agents”), and U.S. Bank
National Association, as indenture trustee (in such capacity, the “Indenture
Trustee”), as custodian (in such capacity, the “Custodian”) and as paying agent
(in such capacity, the “Paying Agent”), whereby the Issuer will pledge the Trust
Estate (as defined in the Indenture) to the Indenture Trustee to secure the
Issuer’s Timeshare Loan-Backed VFN Notes, Series I (the “Notes”);

WHEREAS, pursuant to the terms the Indenture, the Issuer shall pledge such
Timeshare Loans, as part of the Trust Estate, to the Indenture Trustee to secure
the Notes;





--------------------------------------------------------------------------------

 

WHEREAS, the Depositor may, and in certain circumstances will be required, to
cure, repurchase or substitute and provide one or more Qualified Substitute
Timeshare Loans for a Timeshare Loan that is a Defective Timeshare Loan,
previously sold to the Issuer hereunder and pledged to the Indenture Trustee
pursuant to the Indenture (including, for the avoidance of doubt, Timeshare
Loans sold to the Issuer under the Original Agreement); and

WHEREAS, the Depositor may, at the direction of the Club Originator, be required
to exercise the Club Originator’s option to purchase or substitute Timeshare
Loans that become subject to an Upgrade or Defaulted Timeshare Loans previously
sold to the Issuer hereunder and pledged to the Indenture Trustee pursuant to
the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

Definitions; Interpretation

.  Capitalized terms used but not defined herein shall have the meanings
specified in the “Seventh Amended and Restated Standard Definitions” attached
hereto as Annex A.

Acquisition of Timeshare Loans

.

(a) Timeshare Loans.  On each Funding Date, in return for the Timeshare Loan
Acquisition Price for each Timeshare Loan to be sold on such Funding Date, to be
paid in part in cash and in part as an increase in the value of the Residual
Interest Certificate held by the Depositor, the Depositor does hereby transfer,
assign, sell and grant to the Issuer, without recourse (except as provided in
Section 6 and Section 8 hereof), any and all of the Depositor’s right, title and
interest in and to (i) any Timeshare Loans listed on the related Borrowing
Notice, (ii) the Receivables in respect of such Timeshare Loans due after the
related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents), (iv)
all Related Security in respect of each such Timeshare Loan, (v) the Depositor’s
rights and remedies under the Purchase Agreement, including, but not limited to,
its rights with respect to the representations and warranties of the Club
Originator therein, together with all rights of the Depositor with respect to
any breach thereof, including any right to require the Club Originator to cure,
repurchase or substitute any Defective Timeshare Loans in accordance with the
provisions of the Purchase Agreement and (vi) all income, payments, proceeds and
other benefits and rights related to any of the foregoing (the property in
clauses (i)-(vi), being the “Assets”).  Upon such sale and transfer, the
ownership of each Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(a) shall
immediately vest in the Issuer, its successors and assigns.  The Depositor shall
not take any action inconsistent with such ownership nor claim any ownership
interest in any Timeshare Loan for any purpose whatsoever other than for federal
and state income tax reporting, if applicable.  The parties to this Agreement
hereby acknowledge that the “credit risk” of the Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.



 

 

2

 

--------------------------------------------------------------------------------

 

(b) Delivery of Timeshare Loan Documents. In connection with the sale, transfer,
assignment and conveyance of the Timeshare Loans hereunder, the Issuer hereby
directs the Depositor and the Depositor hereby agrees to deliver or cause to be
delivered, at least five Business Days prior to each Funding Date, to the
Custodian all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

(c) Collections. The Depositor shall deposit or cause to be deposited all
collections in respect of Timeshare Loans received by the Depositor or its
Affiliates after the related Cut-Off Date in the Lockbox Account and, with
respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Lockbox Account.

(d) Limitation of Liability.  None of the Issuer, the Depositor or any
subsequent assignee of the Issuer shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Issuer, the Depositor or any
subsequent assignee have any liability to any Obligor in respect of any
Timeshare Loan.  No such obligation or liability is intended to be assumed by
the Issuer, the Depositor or any subsequent assignee herewith and any such
liability is hereby expressly disclaimed.

Intended Characterization; Grant of Security Interest

.  It is the intention of the parties hereto that each transfer of Timeshare
Loans to be made pursuant to the terms hereof shall constitute a sale by the
Depositor to the Issuer and not a loan secured by such Timeshare Loans.  In the
event, however, that a court of competent jurisdiction were to hold that any
such transfer constitutes a loan and not a sale (a “Recharacterization”), it is
the intention of the parties hereto that the Depositor shall be deemed to have
granted to the Issuer as of the date hereof a first priority perfected security
interest in all of the Depositor’s right, title and interest in, to and under
the Assets and the QSTL Assets (as hereinafter defined) specified in Section 2
hereof and Section 6(f) hereof, respectively, and the proceeds thereof and that
with respect to such transfer, this Agreement shall constitute a security
agreement under applicable law.    In the event of a Recharacterization, the
amount of interest payable or paid with respect to such loan under the terms of
this Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”).    In the event any
payment of interest on any such loan exceeds the Highest Lawful Rate, the
parties hereto stipulate that (a) to the extent possible given the term of such
loan, such excess amount previously paid or to be paid with respect to such loan
be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the provisions thereof described in the
immediately preceding clause (a) is not possible given the term of such loan,
such excess amount will be deemed to have been paid with respect to such loan as
a result of an error and upon discovery of such error or upon notice thereof by
any party hereto such amount shall be refunded by the recipient thereof.  In the
case of



 

 

3

 

--------------------------------------------------------------------------------

 

any Recharacterization, each of the Depositor and the Issuer represents and
warrants as to itself that each remittance of Collections by the Depositor to
the Issuer hereunder will have been (i) in payment of a debt incurred by the
Depositor in the ordinary course of business or financial affairs of the Issuer
and the Depositor and (ii) made in the ordinary course of business or financial
affairs of the Issuer and the Depositor.

The characterization of the Depositor as “debtor” and the Issuer as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale to the Issuer of the Depositor’s entire right, title and
interest in and to the Assets and the QSTL Assets.

Each of the Depositor, the Club, the Club Trustee and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Issuer,
pledged to the Indenture Trustee and constitute a part of the Issuer’s estate in
accordance with the terms of the Trust created under the Trust Agreement.

Conditions Precedent to Acquisition of Timeshare Loans by the Issuer

.  The obligations of the Issuer to purchase any Timeshare Loans hereunder shall
be subject to the satisfaction of the following conditions:

(e) With respect to each Funding Date for each Timeshare Loan or any Qualified
Substitute Timeshare Loan replacing a Timeshare Loan, all representations and
warranties of the Depositor contained in Section 5(a) hereof shall be true and
correct on such date as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of each such
Timeshare Loan conveyed on such Funding Date shall be true and correct on such
Funding Date.

(f) Prior to a Funding Date, the Depositor shall have delivered or shall have
caused the delivery of (i) the related Timeshare Loan Files to the Custodian and
the Custodian shall have delivered a Custodian’s Certification therefor pursuant
to the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(g) The Depositor shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Depositor or performed or caused to be performed all other
obligations required to be performed as of the related Funding Date, including
all filings, recordings and/or registrations as may be necessary in the
reasonable opinion of the Issuer or the Indenture Trustee to establish and
preserve the right, title and interest of the Issuer or the Indenture Trustee,
as the case may be, in the related Timeshare Loans.

(h) On the related Funding Date, the Indenture shall be in full force and
effect.



 

 

4

 

--------------------------------------------------------------------------------

 

(i) Each of the conditions precedent to a Borrowing under the Indenture and the
Note Funding Agreement shall have been satisfied.

(j) Each Timeshare Loan conveyed on a Funding Date shall be an Eligible
Timeshare Loan.

(k) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(l) The Issuer shall have received such other certificates and opinions as it
shall reasonably request.

Representations and Warranties and Certain Covenants of the Depositor

.

(m) The Depositor represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date and on each
Funding Date (with respect to any Timeshare Loans or Qualified Substitute
Timeshare Loans transferred on such Funding Date or Transfer Date) as follows:

(i) Due Incorporation; Valid Existence; Good Standing. It is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary.

(ii)  Possession of Licenses, Certificates, Franchises and Permits. It holds,
and at all times during the term of this Agreement will hold, all licenses,
certificates, franchises and permits from all governmental authorities necessary
for the conduct of its business, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans.

(iii) Corporate Authority and Power. It has, and at all times during the term of
this Agreement will have, all requisite corporate power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder. It
has all requisite corporate power and authority to acquire, own, transfer and
convey Timeshare Loans to the Issuer.



 

 

5

 

--------------------------------------------------------------------------------

 

(iv) Authorization, Execution and Delivery Valid and Binding.  This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by it have been duly authorized, executed
and delivered by it and, assuming the due execution and delivery by, the other
party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against it in accordance with their respective terms
subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of it and to general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at
law.  This Agreement constitutes a valid transfer of its interest in the
Timeshare Loans to the Issuer or, in the event of the characterization of any
such transfer as a loan, the valid creation of a first priority perfected
security interest in such Timeshare Loans in favor of the Issuer.

(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by it of this Agreement and any other Transaction Document to which
it is a party do not and will not (A) violate any of the provisions of its
articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which it or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, (C) violate any judgment, decree,
writ, injunction, award, determination or order currently in effect applicable
to it or its properties or by which it or its properties are bound or affected,
where such violation would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of any Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of it is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Issuer therein pursuant to Section 3 hereof.



 

 

6

 

--------------------------------------------------------------------------------

 

(vii) Defaults. It is not in default under any agreement, contract, instrument
or indenture to which it is a party or by which it or its properties is or are
bound, or with respect to any order of any court, administrative agency,
arbitrator or governmental body, in each case, which would have a material
adverse effect on the transactions contemplated hereunder or on its business,
operations, financial condition or assets, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such agreement, contract, instrument or indenture, or with respect to any
such order of any court, administrative agency, arbitrator or governmental body.

(viii) Insolvency. It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix) Pending Litigation or Other Proceedings. There is no pending or, to its
Knowledge, threatened action, suit, proceeding or investigation before any
court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (D)
the Issuer’s or the Indenture Trustee’s ability to foreclose or otherwise
enforce the liens of the Mortgage Notes and the rights of the Obligors to use
and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.

(x) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement, in its capacity as
Depositor, contains or will contain when furnished any untrue statement of a
material fact or fails or will fail to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances in which it was made. There are no facts known to it which,
individually or in the aggregate, materially adversely affect, or which (aside
from general economic trends) may reasonably be expected to materially adversely
affect in the future, the financial condition or assets or its business, or
which may impair the ability of it to perform its obligations under this
Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Issuer by or on behalf of it
specifically for use in connection with the transactions contemplated hereby or
thereby.

(xi) Foreign Tax Liability. It is not aware of any Obligor under a Timeshare
Loan who has withheld any portion of payments due under such Timeshare Loan
because of the requirements of a foreign taxing authority, and no foreign taxing
authority has contacted it concerning a withholding or other foreign tax
liability.



 

 

7

 

--------------------------------------------------------------------------------

 

(xii) Employee Benefit Plan Liability. As of the Closing Date and as of each
Funding Date, as applicable, (A), neither the Depositor nor any of its Commonly
Controlled Affiliates has or has incurred any “accumulated funding deficiency”
(as such term is defined under ERISA and the Code), whether or not waived, with
respect to any “Employee Pension Benefit Plan” (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect (as
defined below), and, to the Depositor’s Knowledge, no event has occurred or
circumstance exists that may result in any accumulated funding deficiency of any
such plan that either individually or in the aggregate could Cause a Material
Adverse Effect; (B) neither the Depositor nor any of its Commonly Controlled
Affiliates has any unpaid “minimum required contribution” (as such term is
defined under ERISA and the Code) with respect to any Employee Pension Benefit
Plan, whether or not such unpaid minimum required contribution is waived, that
either individually or in the aggregate could Cause a Material Adverse Effect,
and, to the Depositor’s Knowledge, no event has occurred or circumstance exists
that may result in any unpaid minimum required contribution as of the last day
of the current plan year of any such plan that either individually or in the
aggregate could Cause a Material Adverse Effect; (C) the Depositor and each of
its Commonly Controlled Affiliates have no outstanding liability for any
undisputed contribution required under any Depositor Multiemployer Plan (as
defined below) that either individually or in the aggregate could Cause a
Material Adverse Effect; and (D) the Depositor and each of its Commonly
Controlled Affiliates have no outstanding liability for any disputed
contribution required under any Depositor Multiemployer Plan that either
individually or in the aggregate could Cause a Material Adverse Effect.  As of
the Closing Date and as of each Funding Date, as applicable, to the Depositor’s
Knowledge (1) neither the Depositor nor any of its Commonly Controlled
Affiliates has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect, and (2)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect.  As of the Closing Date and as of each Funding Date, as
applicable, to the Depositor’s Knowledge, neither the Depositor nor any of its
Commonly Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect.  For
purposes of this subsection 5(a)(xii), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on the Depositor
or any of its Commonly Controlled Affiliates; “Commonly Controlled Affiliates”
means those direct or indirect affiliates of the Depositor that would be
considered a single employer with the Depositor under Section 414(b), (c), (m),
or (o) of the Code; “Employee Pension Benefit Plan” means an employee pension
benefit plan as such term is defined in Section 3(2) of ERISA that is sponsored,
maintained or contributed to by the Depositor or any of its Commonly Controlled
Affiliates (other than a Depositor Multiemployer Plan); “Multiemployer Plan”
means a multiemployer plan as such term is defined in Section 3(37) of ERISA;
“Depositor Multiemployer Plan” means a Multiemployer Plan to which the Depositor
or any of its Commonly Controlled Affiliates contributes or in which the
Depositor or any of its Commonly Controlled Affiliates participates; and
“Withdrawal Liability” means



 

 

8

 

--------------------------------------------------------------------------------

 

liability as determined under ERISA for the complete or partial withdrawal of
the Depositor or any of its Commonly Controlled Affiliates from a Multiemployer
Plan.

(xiii) Taxes. (A) It has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate
provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings or except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Issuer or any of its
subsequent assignees, (B) it knows of no basis for any material additional tax
assessment for any fiscal year for which adequate reserves in its GAAP financial
statements have not been established and (C) it intends to pay all such taxes,
assessments and governmental charges, if any, when due.

(xiv) Place of Business. The principal place of business and chief executive
office where it keeps its records concerning Timeshare Loans will be 4950
Communication Avenue, Suite 900, Boca Raton, Florida 33431 (or such other place
specified by it by written notice to the Issuer and the Indenture Trustee).  It
is a corporation formed under the laws of the State of Delaware.

(xv) Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi) Bluegreen Vacation Club.  With respect to the Club Loans:

(A) The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to the Indenture Trustee together with
all amendments and supplements in respect thereof;

(B) The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement.  The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort
Interests.  The Club is not a corporation or business trust under the laws of
the State of Florida.  The Club is not taxable as an association, corporation or
business trust under federal law or the laws of the State of Florida;



 

 

9

 

--------------------------------------------------------------------------------

 

(C) The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida.  As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation and is in good
standing under the laws of the state of Tennessee.  As of each Funding Date, the
Club Trustee will be duly qualified to do business as a foreign corporation and
will be in good standing under the laws of each jurisdiction it is required by
law to be. The Club Trustee is not an affiliate of the Servicer for purposes of
Chapter 721, Florida Statutes and is in compliance with the requirements of such
Chapter 721 requiring that it be independent of the Servicer;

(D) The Club Trustee has all necessary corporate power to execute and deliver,
and has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement.  The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E) The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related
thereto.  Except with respect to the Mortgages (or a pledge of the Co-op Shares
in connection with Aruba Club Loans), the Club Trustee has not permitted any
such Timeshare Properties to be made subject to any lien or encumbrance;

(F) There are no actions, suits, proceedings, orders or injunctions pending
against the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G) Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H) All ad valorem taxes and other taxes and assessments against the Club and/or
its trust estate have been paid when due and neither the Depositor nor the Club
Trustee knows of any basis for any additional taxes or assessments against any
such property.  The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I) The Club and the Club Trustee are in compliance in all material respects
with all applicable laws, statutes, rules and governmental



 

 

10

 

--------------------------------------------------------------------------------

 

regulations applicable to it and in compliance with each material instrument,
agreement or document to which it is a party or by which it is bound, including,
without limitation, the Club Trust Agreement;

(J) Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

(K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly formed,
validly existing and in good standing under the laws of the State of Florida;

(L) Upon purchase of the Club Loans and related Trust Estate hereunder, the
Issuer is an “Interest Holder Beneficiary” under the Club Trust Agreement and
each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and
“Owner Beneficiary Obligations” under the Club Trust Agreement; and

(M) Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee).  Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(xvii) Representations and Warranties Regarding Security Interest and Timeshare
Loan Files.

(A) In the event of the characterization of the transfers under this Agreement
as a loan, the grant under Section 3 hereof creates a valid and continuing
security interest (as defined in the applicable UCC) in the Assets and the QSTL
Assets in favor of the Issuer, which security interest is prior to all other
Liens arising under the UCC, and is enforceable as such against creditors of the
Depositor, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(B) The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.



 

 

11

 

--------------------------------------------------------------------------------

 

(C) The Depositor owns and has good and marketable title to the Assets and the
QSTL Assets free and clear of any Lien, claim or encumbrance of any Person,
except for Permitted Liens.

(D) The Depositor has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets and the QSTL Assets granted to the Issuer
and by the Issuer to the Indenture Trustee.

(E) All original executed copies of each Mortgage Note (or an executed Lost Note
Affidavit related to such Mortgage Note) that constitute or evidence any Assets
or QSTL Assets have been or will be delivered to the Custodian and a Custodian’s
Certification therefor has been or will be issued in accordance with the terms
of the Custodial Agreement, to Bluegreen, the Funding Agents and the Indenture
Trustee.

(F) Other than as contemplated by this Agreement and the Indenture, the
Depositor has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Assets or the QSTL Assets.  The Depositor has not
authorized the filing of and is not aware of any financing statements against
the Depositor that include a description of collateral covering any Assets or
QSTL Assets other than any financing statement relating to the security interest
granted to the Issuer hereunder, under the Indenture or that has been
terminated.

(G) All financing statements filed or to be filed against the Depositor in favor
of the Issuer in connection herewith describing the Assets and the QSTL Assets
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party.”

(H) None of the Mortgage Notes that constitute or evidence any Assets or QSTL
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than to the Issuer and by the
Issuer to the Indenture Trustee.

(n) The Depositor hereby represents and warrants to the Issuer and the Indenture
Trustee that it has entered into the Purchase Agreement, that the Club
Originator has made the representations and warranties in the Purchase
Agreement, as set forth therein, that such representations and warranties run to
and are for the benefit of the Depositor, the Issuer, the Indenture Trustee and
the Noteholders, and that pursuant to Section 2 hereof, the Depositor has
transferred and assigned to the Issuer all rights and remedies under the
Purchase Agreement.

(o) The Purchase Agreement and the other Transaction Documents contemplated
thereby, are the only agreements pursuant to which the Depositor acquires



 

 

12

 

--------------------------------------------------------------------------------

 

ownership of the Timeshare Loans.  To the Knowledge of the Depositor, the
representations and warranties of the Club Originator under the Purchase
Agreement are true and correct.

(p) In consideration of Sections 5(b) and (c) hereof, the Depositor hereby makes
the representations and warranties relating to the Timeshare Loans contained in
Schedule I hereto for the benefit of the Issuer and the Indenture Trustee for
the benefit of the Noteholders as of each Funding Date (only with respect to
each Timeshare Loan or Qualified Substitute Timeshare Loan transferred on such
Funding Date or Transfer Date), as applicable.

(q) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of each Timeshare Loan sold
hereunder to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee on behalf of the Noteholders and shall continue so long
as any such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof.  The Depositor acknowledges that
it has been advised that the Issuer intends to assign all of its right, title
and interest in and to each Timeshare Loan sold hereunder and its rights and
remedies under this Agreement to the Indenture Trustee on behalf of the
Noteholders. The Depositor agrees that, upon any such assignment, the Indenture
Trustee may enforce directly, without joinder of the Issuer (but subject to any
defense that the Depositor may have under this Agreement) all rights and
remedies hereunder.

(r) With respect to any representations and warranties contained in Section 5
hereof which are made to the Depositor’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

SECTION 2. Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties. Upon the receipt of notice by the Depositor of a breach of any of
the representations and warranties in Section 5 hereof (on the date on which
such representation or warranty was made) which materially and adversely affects
the value of a Timeshare Loan or the interests of the Issuer or any subsequent
assignee of the Issuer (including the Indenture Trustee on behalf of the
Noteholders) therein, the Depositor shall, within 30 days (or, if the Depositor
shall have provided satisfactory evidence to the Funding Agents (at their sole
discretion) that (1) such breach cannot be cured within the 30 day period, (2)
such breach can be cured within an additional 30 day period and (3) it is
diligently pursuing a cure, then 60 days) of receipt of such notice, cure in all
material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or either (i) repurchase the Issuer’s
interest in such Defective Timeshare Loan from the Issuer at the Repurchase
Price or (ii) provide one or more Qualified Substitute Timeshare Loans and pay
the related Substitution Shortfall Amounts, if any. 



 

 

13

 

--------------------------------------------------------------------------------

 

The Depositor acknowledges that the Issuer shall pledge such Timeshare Loans and
rights to the Indenture Trustee.  The Depositor further acknowledges that the
Indenture Trustee will be appointed attorney-in-fact under the Indenture and may
enforce the Depositor's repurchase or substitution obligations if the Depositor
has not complied with its repurchase or substitution obligations under this
Agreement within the aforementioned 30-day or 60-day period.

(b) Optional Purchases or Substitutions of Club Loans.  The Issuer hereby
acknowledges that pursuant to the Purchase Agreement, the Depositor has
irrevocably granted to the Club Originator any option to repurchase or
substitute Original Club Loans it has thereunder and as described in the
following sentence.  The Issuer acknowledges that with respect to any Original
Club Loans for which the related Obligor has elected to effect and the Club
Originator has agreed to effect an Upgrade, the Club Originator will (at its
option) either (i) pay the Repurchase Price for such Original Club Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Original
Club Loan and pay the related Substitution Shortfall Amounts, if any; provided,
 however, that the Club Originator’s option to substitute one or more Qualified
Substitute Timeshare Loans for an Original Club Loan is limited on any date to
(x) 20% of the then Aggregate Initial Loan Balance less (y) the Loan Balances of
all Original Club Loans previously substituted by the Club Originator pursuant
to this Section 6(b) on the related substitution dates pursuant to this
Agreement and/or the Purchase Agreement.  In addition, the Issuer acknowledges
that the Club Originator shall use its best efforts to exercise its substitution
option with respect to Original Club Loans prior to exercise of its repurchase
option.  To the extent that the Club Originator shall elect to substitute
Qualified Substitute Timeshare Loans for an Original Club Loan, the Club
Originator shall use its best efforts to cause each such Qualified Substitute
Timeshare Loan to be, in the following order of priority, (i) the Upgrade Club
Loan related to such Original Club Loan and (ii) an Upgrade Club Loan unrelated
to such Original Club Loan. 

(c) Optional Purchases or Substitutions of Defaulted Timeshare Loans.  The
Issuer acknowledges that pursuant to the Purchase Agreement, the Depositor has
irrevocably granted the Club Originator an option to repurchase or substitute
Defaulted Timeshare Loans it has thereunder and as described in the following
sentence.  With respect to Defaulted Timeshare Loans on any date, the Club
Originator will have the option, but not the obligation, to either (i) purchase
such Defaulted Timeshare Loan at the Repurchase Price of such Defaulted
Timeshare Loan or (ii) substitute one or more Qualified Substitute Timeshare
Loans for such Defaulted Timeshare Loan and pay the related Substitution
Shortfall Amount, if any; provided,  however, that the Club Originator’s option
to purchase a Defaulted Timeshare Loan or to substitute one or more Qualified
Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited on any date
to the Optional Purchase Limit and the Optional Substitution Limit,
respectively.  The Club Originator may irrevocably waive its option to purchase
or substitute a related Defaulted Timeshare Loan by delivering or causing to be
delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
hereby directs and the Depositor hereby agrees to remit or cause to be remitted
all amounts in respect of Repurchase Prices and Substitution Shortfall Amounts
payable during the related Due Period in immediately available funds to the
Indenture Trustee to be deposited in the



 

 

14

 

--------------------------------------------------------------------------------

 

Collection Account on the related Funding Date in accordance with the provisions
of the Indenture.  In the event that more than one Timeshare Loan is replaced
pursuant to Sections 6(a), (b) or (c) hereof on any Funding Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Funding Date. 

(e) Schedule of Timeshare Loans. The Issuer hereby directs and the Depositor
hereby agrees, on each date on which a Timeshare Loan has been repurchased,
purchased or substituted, to provide or cause to be provided to the Issuer and
the Indenture Trustee with an electronic supplement to the Schedule of Timeshare
Loans reflecting the removal and/or substitution of Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.

(f) Qualified Substitute Timeshare Loans. Pursuant to Section 6(g) hereof, on
the related Transfer Date, the Issuer hereby directs and the Depositor hereby
agrees to deliver or to cause the delivery of the Timeshare Loan Files relating
to the Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement.  As of such related
Transfer Date, the Depositor does hereby transfer, assign, sell and grant to the
Issuer, without recourse (except as provided in Section 6 and Section 8 hereof),
any and all of the Depositor’s right, title and interest in and to (i) each
Qualified Substitute Timeshare Loan conveyed to the Issuer on such Transfer
Date, (ii) the Receivables in respect of the Qualified Substitute Timeshare
Loans due after the related Cut-Off Date, (iii) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (iv) all Related Security in respect of such Qualified
Substitute Timeshare Loan, (v) the Depositor’s rights and remedies under the
Purchase Agreement with respect to such Qualified Substitute Timeshare Loan and
(vi) all income, payments, proceeds and other benefits and rights related to any
of the foregoing (the property in clauses (i) - (vi) being the “QSTL
Assets”).  Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and interest thereon after the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 6(f) shall immediately vest in the
Issuer, its successors and assigns.  The Depositor shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
federal and state income tax reporting.  The Depositor agrees that such
Qualified Substitute Timeshare Loans shall be subject to the provisions of this
Agreement and shall thereafter be deemed a “Timeshare Loan” for the purposes of
this Agreement.

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Depositor shall, on each related Transfer Date, certify or cause to be certified
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan” and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian or shall be delivered
within five Business Days of the applicable Transfer Date, and (ii) the
Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.



 

 

15

 

--------------------------------------------------------------------------------

 

(h) Release. In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer and the Indenture Trustee
shall execute and deliver or shall cause the execution and delivery of such
releases and instruments of transfer or assignment presented to it by the
Depositor, in each case without recourse, as shall be necessary to vest in the
Depositor or its designee the legal and beneficial ownership of such Timeshare
Loans; provided,  however, that with respect to any release of a Timeshare Loan
that is substituted by one or more Qualified Substitute Timeshare Loans, the
Issuer and the Indenture Trustee shall not execute and deliver or cause the
execution and delivery of such releases and instruments of transfer or
assignment until the Funding Agents and the Servicer receive a Custodian’s
Certification for such Qualified Substitute Timeshare Loan.  The Issuer and the
Indenture Trustee shall cause the Custodian to release the related Timeshare
Loan Files to the Depositor or its designee and the Servicer to release the
related Timeshare Loan Servicing Files to the Depositor or its designee;
provided,  however, that with respect to any Timeshare Loan File or Timeshare
Loan Servicing File related to a Timeshare Loan that has been substituted by a
Qualified Substitute Timeshare Loan, the Issuer and the Indenture Trustee shall
not cause the Custodian and the Servicer to release the related Timeshare Loan
File and the Timeshare Loan Servicing File, respectively, until the Funding
Agents, the Indenture Trustee and the Servicer receive a Custodian’s
Certification for such Qualified Substitute Timeshare Loan.

(i) Sole Remedy. It is understood and agreed that the obligations of the
Depositor contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans and the obligation of the Depositor to
indemnify pursuant to Section 8 hereof, shall constitute the sole remedies
available to the Issuer or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Depositor.

SECTION 3. Additional Covenants of the Depositor. The Depositor hereby covenants
and agrees with the Issuer as follows:

(a) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(b) It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c) On each Funding Date, it shall indicate in its and its Affiliates’ computer
files and other records that each Timeshare Loan has been sold to the Issuer.



 

 

16

 

--------------------------------------------------------------------------------

 

(d) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Issuer and that
the Issuer is the owner of such Timeshare Loan.

(e) On or prior to the Closing Date, it shall file or cause to be filed, at its
own expense, financing statements in favor of the Issuer, and, if applicable,
the Indenture Trustee on behalf of the Noteholders, with respect to the
Timeshare Loans, in the form and manner reasonably requested by the Issuer or
its assigns.  The Depositor shall deliver file-stamped copies of such financing
statements to the Issuer and the Indenture Trustee on behalf of the Noteholders.

(f) It agrees from time to time, at its expense, to promptly execute and deliver
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Issuer or the Indenture Trustee may reasonably
request, to perfect, protect or more fully evidence the sale of the Timeshare
Loans to the Issuer, or to enable the Issuer or the Indenture Trustee to
exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage. It hereby appoints the Issuer and the Indenture
Trustee as attorneys-in-fact, which appointment is coupled with an interest and
is therefore irrevocable, to act on behalf and in the name of the Depositor
under this Section 7(f).

(g) Any change in the legal name of the Depositor and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly (but no later than ten Business Days)
disclosed to the Issuer and the Indenture Trustee in writing.

(h) Upon the discovery or receipt of notice by a Responsible Officer of the
Depositor of a breach of any of its representations or warranties and covenants
contained herein, the Depositor shall promptly disclose to the Issuer and the
Indenture Trustee, in reasonable detail, the nature of such breach.

(i) In the event that the Depositor shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Funding Date, as applicable, the
Depositor shall, within two Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account.

(j) The Depositor will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at the address of the Depositor listed herein and shall notify the parties
hereto of any change to the same at least 30 days prior thereto.

(k) In the event that the Depositor or the Issuer or any assignee of the Issuer
receives actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan to the Issuer, on written demand
by the Issuer, or upon the Depositor otherwise being given notice thereof, the
Depositor shall pay, and otherwise indemnify and hold the Issuer, or any
subsequent assignee, harmless, on an after-tax basis, from and against any and
all such transfer taxes.



 

 

17

 

--------------------------------------------------------------------------------

 

(l) The Depositor authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Timeshare Loans
and all payments made with regard to the related Timeshare Loans without the
signature of the Depositor where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law. The Issuer confirms that it is not its present intention
to file a photocopy or other reproduction of this Agreement as a financing
statement, but reserves the right to do so if, in its good faith determination,
there is at such time no reasonable alternative remaining to it.

SECTION 4. Indemnification.

(a) The Depositor agrees to indemnify the Issuer, the Indenture Trustee, the
Noteholders, the Purchasers and the Funding Agents (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including legal fees and related costs reasonably incurred) that the Issuer,
the Indenture Trustee, the Noteholders or the Funding Agents may sustain
directly related to any breach of the representations and warranties of the
Depositor under Section 5 hereof, including but not limited to the costs of
defending any claim or bringing any claim to enforce the indemnification or
other obligations of the Depositor (the “Indemnified Amounts”) excluding,
 however (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to the Depositor for a Defective
Timeshare Loan so long as the same is cured, substituted or repurchased pursuant
to Section 6 hereof, (iv) income, franchise or similar taxes by such Indemnified
Party arising out of or as a result of this Agreement or the transfer of the
Timeshare Loans; (v) Indemnified Amounts attributable to any violation by an
Indemnified Party of any Requirement of Law related to an Indemnified Party; or
(vi) the operation or administration of the Indemnified Party generally and not
related to the enforcement of this Agreement. The Depositor shall (A) promptly
notify the Issuer and the Indenture Trustee if a claim is made by a third party
with respect to this Agreement or the Timeshare Loans, and relating to (i) the
failure by the Depositor to perform its duties in accordance with the terms of
this Agreement or (ii) a breach of the Depositor’s representations, covenants
and warranties contained in this Agreement, (B) assume (with the consent of the
Issuer, the Indenture Trustee, the Noteholders or the Funding Agents, as
applicable, which consent shall not be unreasonably withheld) the defense of any
such claim and (C) pay all expenses in connection therewith, including legal
counsel fees reasonably incurred and promptly pay, discharge and satisfy any
judgment, order or decree which may be entered against it or the Issuer, the
Indenture Trustee, the Noteholders or the Funding Agents in respect of such
claim. If the Depositor shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to the Depositor.

(b) The obligations of the Depositor under this Section 8 to indemnify the
Issuer, the Indenture Trustee, the Noteholders and the Funding Agents shall
survive the termination of this Agreement, the resignation or removal of the
parties hereto and continue until the Notes are paid in full or otherwise
released or discharged.



 

 

18

 

--------------------------------------------------------------------------------

 

SECTION 5. No Proceedings. The Depositor hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 6. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.





 

 

19

 

--------------------------------------------------------------------------------

 

Issuer

﻿

BXG Timeshare Trust I
c/o Wilmington Trust Company
Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile:  (302) 651-8882

﻿

Depositor

﻿

Bluegreen Timeshare Finance Corporation I
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz, President & Assistant Treasurer
Facsimile:  (561) 443-8743

No Waiver; Remedies

.  No failure on the part of the Depositor, the Issuer or any assignee thereof
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.

Binding Effect; Assignability

.  This Agreement shall be binding upon and inure to the benefit of the
Depositor, the Issuer and their respective successors and assigns. Any assignee
of the Issuer shall be an express third party beneficiary of this Agreement,
entitled to directly enforce this Agreement. The Depositor may not assign any of
its rights and obligations hereunder or any interest herein without the prior
written consent of the Issuer and any assignee thereof. The Issuer may, and
intends to, assign all of its rights hereunder to the Indenture Trustee on
behalf of the Noteholders and the Depositor consents to any such assignment.
This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until its termination; provided,  however, that the rights and remedies
with respect to any breach of any representation and warranty made by the
Depositor pursuant to Section 5 hereof and the repurchase or substitution and
indemnification obligations shall be continuing and shall survive any
termination of this Agreement but such rights and remedies may be enforced only
by the Issuer and the Indenture Trustee.

Amendments; Consents and Waivers

.  No modification, amendment or waiver of, or with respect to, any provision of
this Agreement, and all other agreements, instruments and documents delivered
thereto, nor consent to any departure by the Depositor from any of the terms or
conditions thereof shall be effective unless it shall be in writing and signed
by each of the parties hereto, the written consent of the Funding Agents on
behalf of the Required Purchasers (covering matters of the type referred to in
Section 9.1 of the Indenture) or the written consent of the Required Purchasers
(on all other matters) is given and,



 

 

20

 

--------------------------------------------------------------------------------

 

to the extent the Notes are rated, confirmation from the Rating Agency that such
action will not result in a downgrade, withdrawal or qualification of any rating
assigned to the Notes is received. The Issuer shall provide the Funding Agents
and, to the extent the Notes are rated, the Rating Agency with such proposed
modifications, amendments or waivers.  Any waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No consent
to or demand by the Depositor in any case shall, in itself, entitle it to any
other consent or further notice or demand in similar or other circumstances. The
Depositor acknowledges that in connection with the intended assignment by the
Issuer of all of its right, title and interest in and to each Timeshare Loan to
the Indenture Trustee on behalf of the Noteholders, the Issuer intends to issue
the Notes, the proceeds of which will be used by the Issuer to purchase the
Timeshare Loans hereunder.

Severability

.  In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation, shall not in any way be affected or impaired thereby in any other
jurisdiction. Without limiting the generality of the foregoing, in the event
that a Governmental Authority determines that the Issuer may not purchase or
acquire the Timeshare Loans, the transactions evidenced hereby shall constitute
a loan and not a purchase and sale, notwithstanding the otherwise applicable
intent of the parties hereto, and the Depositor shall be deemed to have granted
to the Issuer as of the date hereof, a first priority perfected security
interest in all of the Depositor’s right, title and interest in, to and under
such Timeshare Loans and the related property as described in Section 2 hereof.

GOVERNING LAW; CONSENT TO JURISDICTION

.

(A)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B)THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH PARTY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS SET FORTH
IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE parties to this agreement TO SERVE LEGAL PROCESS IN ANY



 

 

21

 

--------------------------------------------------------------------------------

 

OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY
ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

WAIVERS OF JURY TRIAL

.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY
COUNTERCLAIM THEREIN.

Heading

.  The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

Execution in Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.

﻿

[Signature Page Follows]

 

 

22

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor

By:_______________________________________
Name: Allan J. Herz
Title: President and Assistant Treasurer

BXG TIMESHARE TRUST I, as Issuer

By:     Wilmington Trust Company,

_______________________________________________________________________as Owner
Trustee

By:_______________________________________
Name:
Title:

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., Individually and as Club Trustee

By:_______________________________________
Name:
Title:

﻿

﻿

 

 

[Signature Page to the Second Amended and Restated Sale Agreement]

--------------------------------------------------------------------------------

 

 

Annex A

Seventh Amended and Restated Standard Definitions

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

Representations and Warranties of the Depositor Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the related Funding Date (or if so
specified, as of the related Cut-Off Date):

(a)



payments due under such Timeshare Loan are fully-amortizing and payable in level
monthly installments;

(b)



the payment obligations under such Timeshare Loan bear a fixed rate of interest;

(c)



the Obligor thereunder has made total payments (comprised of a down payment
and/or principal payments) by cash, check, credit card or otherwise of at least
10% of the actual purchase price (including closing costs) of the related
Timeshare Property (which down payment may, (i) in the case of Upgrade Club
Loans or conversion in connection with an Introductory Loan, be represented in
whole or in part by the principal payments and down payment made on, as
applicable, such related Original Club Loan or the related Introductory Loan
since its date of origination, or (ii) in the case of an Upgrade or a conversion
in connection with an Introductory Product, be represented in whole or in part
by the amount paid where the Obligor has paid in full, whether at the point of
sale or otherwise, for the original Timeshare Property or Introductory Product,
as applicable) and no part of such payment has been made or loaned to the
Obligor by Depositor, the Seller or an Affiliate thereof;

(d)



as of the related Cut-Off Date, such Timeshare Loan is not a Defaulted Timeshare
Loan and no principal or interest due with respect to the Timeshare Loan is 31
days or more delinquent;

(e)



the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided, that solely for the purposes of this representation, a
relative of an employee and employees of Bluegreen or any Subsidiary (or any of
its Affiliates) shall not be deemed to be an “Affiliate” (unless such person is
an “affiliate” (as defined under GAAP) of Bluegreen);

(f)



immediately prior to the conveyance of such Timeshare Loan to the Issuer, the
Depositor will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Persons, other than Permitted Liens;

(g)



such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;



I-1

--------------------------------------------------------------------------------

 

 

(h)



with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Depositor is in
compliance with any Permitted Lien respecting the right to the use of such
Timeshare Property; the Assignment of Mortgage and each related endorsement of
the related Mortgage Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Mortgage and related Mortgage Note, and all monies due or to become due
thereunder, and all proceeds thereof;

(i)



with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage (or certified true copy of the related Mortgage) and Mortgage Note (or
Lost Note Affidavit), in the case of a Deeded Club Loan, and, only one original
Owner Beneficiary Agreement (or Lost Note Affidavit), in the case of an Aruba
Club Loan; all parties to the related Mortgage and the related Mortgage Note
(and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement) had legal
capacity to enter into such Timeshare Loan Documents and to execute and deliver
such related Timeshare Loan Documents, and such related Timeshare Loan Documents
have been duly and properly executed by such parties; any amendments to such
related Timeshare Loan Documents required as a result of any mergers involving
the Depositor or its predecessors, to maintain the rights of the Depositor or
its predecessors thereunder as a mortgagee (or the Depositor, in the case of an
Aruba Club Loan) have been completed;

(j)



at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

(k)



the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the



I-2

--------------------------------------------------------------------------------

 

 

contract, retention of Obligor deposits and payments towards such Timeshare Loan
by the Originator or lender, as the case may be, and expulsion from the Club; in
the case of the Deeded Club Loans, there is no exemption available to the
related Obligor which would interfere with the mortgagee’s right to sell at a
trustee’s sale or power of sale or right to foreclose such related Mortgage, as
applicable;

(l)



any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

(m)



if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Depositor or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator or its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

(n)



the Depositor has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

(o)



all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

(p)



the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

(q)



the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or



I-3

--------------------------------------------------------------------------------

 

 

(y) in accordance with the Credit Policy in effect at the time of origination,
the Collection Policy or the Servicing Standard (provided that no Timeshare Loan
has been impaired, waived, altered, or modified in any respect more than
once).  No other instrument has been executed or agreed to which would affect
any such impairment, waiver, alteration or modification; the Obligor has not
been released from liability on or with respect to such Timeshare Loan, in whole
or in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;

(r)



other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

(s)



such Timeshare Loan was originated by one of the Depositor’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with the Depositor’s Affiliates’ underwriting guidelines and the Credit Policy
in effect at the time of origination; and to the Depositor's Knowledge the
origination, servicing and collection practices used by the Depositor’s
Affiliates with respect to such Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

(t)



such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of
such Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

(u)



the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property subject to
Permitted Liens;

(v)



to the Depositor’s Knowledge, there are no delinquent or unpaid taxes, ground
rents (if any), water charges, sewer rents or assessments outstanding with
respect to any of the Timeshare Properties, nor any other outstanding Liens or
charges affecting the Timeshare Properties related to such Timeshare Loan that
would affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

(w)



other than with respect to delinquent payments of principal or interest 30
(thirty) or fewer days past due as of the Cut-Off Date, there is no default,
breach, violation or event of acceleration existing under the Mortgage, the
related Mortgage Note or any other document or instrument evidencing,
guaranteeing, insuring or otherwise securing such Timeshare Loan, and no event
which, with the lapse of time or with notice and the expiration of any grace or
cure period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Depositor has not waived any such material
default, breach,



I-4

--------------------------------------------------------------------------------

 

 

violation or event of acceleration under the Owner Beneficiary Agreement,
Mortgage, the Mortgage Note or any such other document or instrument, as
applicable;

(x)



neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the Timeshare
Property;

(y)



as of the related Cut-Off Date, such Timeshare Loan has not been satisfied,
canceled, rescinded or subordinated, in whole or in part; no portion of the
related Timeshare Property has been released from the Lien of the related
Mortgage, in whole or in part; no instrument has been executed that would effect
any such satisfaction, cancellation, rescission, subordination or release; the
terms of the related Mortgage do not provide for a release of any portion of the
related Timeshare Property from the Lien of the related Mortgage except upon the
payment of such Timeshare Loan in full;

(z)



the Depositor and any of its Affiliates and, to the Depositor’s Knowledge, each
other party which has had an interest in such Timeshare Loan is (or, during the
period in which such party held and disposed of such interest, was) in
compliance with any and all applicable filing, licensing and “doing business”
requirements of the laws of the state wherein the related Timeshare Property is
located to the extent necessary to permit the Depositor to maintain or defend
actions or proceedings with respect to such Timeshare Loan in all appropriate
forums in such state without any further act on the part of any such party;

(aa)



there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

(bb)



the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Depositor’s Knowledge the Manager and the Associations have performed in all
material respects all obligations under such agreement and are not in default
under such agreement;

(cc)



in the case of the Opinion Resorts (other than La Cabana Resort) and to the
Depositor’s Knowledge with respect to the Non-Opinion Resorts and La Cabana
Resort, (i) the Resort related to such Timeshare Loan is insured in the event of
fire, earthquake, or other casualty for the full replacement value thereof; and
in the event that the related Timeshare Property should suffer any loss covered
by casualty or other insurance, upon receipt of any insurance proceeds, the
Associations at the Resorts are required, during the time such Resort is covered
by such insurance, under the applicable governing instruments either to repair
or rebuild the portions of the Resort in which the related Timeshare Property is



I-5

--------------------------------------------------------------------------------

 

 

located or to pay such proceeds as their interests may appear to the holders of
any related Mortgage secured by the Timeshare Property located at such Resort;
(ii) the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

(dd)



the obligee of the related Mortgage related to such Timeshare Loan and its
successors and assigns, has the right to receive and direct the application of
insurance and condemnation proceeds received in respect of the related Timeshare
Property, except where the related condominium declarations, timeshare
declarations, the Club Trust Agreement or applicable state law provide that
insurance and condemnation proceeds be applied to restoration or replacement of
the improvements or acquisition of similar improvements, as the case may be;

(ee)



each rescission period applicable to such Timeshare Loan has expired;

(ff)



no selection procedures were intentionally utilized by the Depositor in
selecting such Timeshare Loan which the Depositor knew were materially adverse
to the Indenture Trustee or the Noteholders;

(gg)



except as set forth on Schedule II hereto, in the case of Opinion Resorts (other
than La Cabana Resort) and to the Depositor’s Knowledge with respect to the
Non-Opinion Resorts and the La Cabana Resort, the Units related to such
Timeshare Loan in the related Resort have been completed in all material
respects as required by applicable state and local laws, free of all defects
that could give rise to any claims by the related Obligors under home warranties
or applicable laws or regulations, whether or not such claims would create valid
offset rights under the law of the State in which the Resort is located; to the
extent required by applicable law, valid certificates of occupancy for such
Units have been issued and are currently outstanding; the Depositor or any of
its Affiliates have complied in all material respects with all obligations and
duties incumbent upon the developers under the related timeshare declaration
(each a “Declaration”), as applicable, or similar applicable documents for the
related Resort; no practice, procedure or policy employed by the related
Association in the conduct of its business violates any law, regulation,
judgment or agreement, including, without limitation, those relating to zoning,
building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such Association
which, if enforced, would reasonably be expected to (a) have a material adverse
impact on such Association or the ability of such Association to do business,
(b) have a material adverse impact on the financial condition of such
Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any



I-6

--------------------------------------------------------------------------------

 

 

applicable environmental, zoning or building laws, ordinances, rules or
regulations of any governmental authority, or any covenants or restrictions of
record, so as to materially adversely affect the value or use of such Resort or
the performance by the related Association of its obligations pursuant to and as
contemplated by the terms and provisions of the related Declaration; there is no
condition presently existing, and to the Depositor’s Knowledge, no event has
occurred or failed to occur prior to the date hereof, concerning the related
Resort relating to any hazardous or toxic materials or condition, asbestos or
other environmental or similar matters which would reasonably be expected to
materially and adversely affect the present use of such Resort or the financial
condition or business operations of the related Association, or the value of the
Notes;

(hh)



[RESERVED];

(ii)



payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

(jj)



all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Depositor or any Affiliate of the
Depositor on the Obligor’s behalf;

(kk)



such Timeshare Loan relates to an Approved Resort;

(ll)



such Timeshare Loan constitutes either “chattel paper”, a “general intangible”
or an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

(mm)



the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and Related Security does not
require the consent of the Obligor;

(nn)



such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

(oo)



such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which



I-7

--------------------------------------------------------------------------------

 

 

no party thereto has been or is in violation of any such law, rule or regulation
in any material respect if such violation would impair the collectibility of
such Timeshare Loan and the Related Security; no Timeshare Loan was originated
in, or is subject to the laws of, any jurisdiction under which the sale,
transfer, conveyance or assignment of such Timeshare Loan would be unlawful,
void or voidable;

(pp)



to the Depositor’s Knowledge, (i) no bankruptcy is currently existing with
respect to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Depositor;

(qq)



[RESERVED];

(rr)



except if such Timeshare Loan is a Qualified Substitute Timeshare Loan that is
an Upgrade Loan replacing its related Original Club Loan, the Obligor related to
such Timeshare Loan has made at least one required payment with respect to the
Timeshare Loan (not including any down payment);

(ss)



if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to such Timeshare Loan or by the terms of the construction loan, the related
Timeshare Property has been released from the lien created thereby which have
been sold pursuant to this Agreement;

(tt)



except as set forth on Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvement from time to time; there is no proceeding
pending or threatened for the total or partial condemnation of or affecting any
Timeshare Property or taking of the Timeshare Property by eminent domain; the
Timeshare Properties and the Resorts in which the Timeshare Properties are
located are lawfully used and occupied under applicable law by the owner
thereof;

(uu)



except as set forth on Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted, subject to renovations for improvement from time to
time;

(vv)



no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

(ww)



if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

(xx)



such Timeshare Loan does not have an original term to maturity in excess of 120
months;



I-8

--------------------------------------------------------------------------------

 

 

(yy)



to the Depositor’s Knowledge, the capital reserves and maintenance fee levels of
the Associations of the Resorts related to such Timeshare Loan are adequate in
light of the operating requirements of such Associations;

(zz)



except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;

(aaa)



for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

(bbb)



the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

(ccc)



each entry with respect to such Timeshare Loan as set forth on the Schedule of
Timeshare Loans is true and correct.  If such Timeshare Loan is a Qualified
Substitute Timeshare Loan, each entry with respect to a Qualified Substitute
Timeshare Loan as set forth on the Schedule of Timeshare Loans, as revised, is
true and correct;

(ddd)



if such Timeshare Loan relates to a Timeshare Property located in Aruba, a
notice has been mailed or will be mailed within 30 days of the related Funding
Date, as applicable, to the related Obligor indicating that such Timeshare Loan
has ultimately been transferred to the Depositor and will ultimately be
transferred to the Issuer and pledged to the Indenture Trustee for the benefit
of the Noteholders;

(eee)



no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

(fff)



if the Obligor related to such Timeshare Loan is paying its scheduled payments
by pre-authorized debit or charge, such Obligor has executed an ACH Form;

(ggg)



such Timeshare Loan is not a Conversion Loan or an Introductory Loan;

(hhh)



[RESERVED];

(iii)



if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

(jjj)



with respect to any Funding Date, such Timeshare Loan does not, when aggregated
with all other Funding Date Timeshare Loans conveyed on such Funding Date, cause
any of the following to fail to be true:

(1)



the weighted average FICO Scores of the Obligors (who have FICO Scores) of such
Funding Date Timeshare Loans is equal to or greater than 705; and



I-9

--------------------------------------------------------------------------------

 

 

(2)



the weighted average Timeshare Loan Rates of such Funding Date Timeshare Loans
is equal to or greater than 14.00%;

(kkk)



such Timeshare Loan complies with the Credit Policy in effect at the time of
origination;

(lll)



the Obligor related to such Timeshare Loan has a FICO Score of 575 or greater,
unless the Obligor has no FICO Score;

(mmm)



if the related Obligor either (A) has a FICO Score less than 600 or (B) is a
United States resident and does not have a FICO Score, such Obligor has made
total payments (comprised of a down payment and/or principal payments) by cash,
check, credit card or otherwise equal to at least 20% of the actual purchase
price (including closing costs) of the related Timeshare Property (which down
payment may, (i) in the case of Upgrade Club Loans or conversion in connection
with an Introductory Loan, be represented in whole or in part by the principal
payments and down payment made on, as applicable, the related Original Club Loan
or the related Introductory Loan since its date of origination or (ii) in the
case of an Upgrade or a conversion in connection with an Introductory Product,
be represented in whole or in part by the amount paid where the Obligor has paid
in full, whether at the point of sale or otherwise, for the original Timeshare
Property or Introductory Product, as applicable) and no part of such payment has
been made or loaned to the related Obligor by Bluegreen or an Affiliate thereof;

(nnn)



such Timeshare Loan shall not have a Timeshare Loan Rate less than 9.99%,
provided, that, such restriction on the related Timeshare Loan Rate shall not
apply  if such Timeshare Loan is subject to the Servicemember Civil Relief Act;
and

(ooo)



if such Timeshare Loan is an Aruba Club Loan, such Timeshare Loan does not have
a related Mortgage or Mortgage Note.

﻿

 

I-10

--------------------------------------------------------------------------------

 

 

Schedule II
Exceptions

﻿

With respect to (tt), (uu) and (yy):

﻿

1.MountainLoft- The homeowner’s associations have approved the planned
refurbishment and renovation of the interiors of the MountainLoft resort, with a
total estimated cost of approximately $16,500,000 with approximately $12,400,000
to be funded by a special assessment. The project is comprised of 10 phases,
spanning over a 3 year period. The phasing facilitates closing only a limited
number of the units for renovations, minimizing owner displacements.
Construction started in January 2015 and is expected to be completed in December
2017. In 2015 and 2016, Bluegreen Vacations Unlimited, Inc. (“BVU”) was billed
and paid approximately $172,000 and $221,000, respectively, in special
assessment installments related to the special assessments. These installments
reflect BVU’s total obligation with respect to the renovation.

2.Casa Del Mar Beach Resort - The homeowner’s association has approved the
planned refurbishment and renovation of the interiors of the Casa Del Mar Beach
Resort, with a total estimated cost of approximately $4,500,000. To accelerate
said renovations, the homeowner’s association obtained a loan for $3,500,000 to
be paid back in December 2017 with a special assessment. The first half of the
renovations have been completed and that portion of the resort is now open.
Construction on the remaining half of the resort started in February 2017 and is
expected to be completed in May 2017.

﻿

With respect to (yy):

﻿

1.Shenandoah Crossing - - In an effort to replace existing televisions
throughout the Shenandoah Crossing resort, it was determined that the existing
infrastructure would not support current technology. As it was determined that
allotted reserves would not be sufficient to cover the required upgrade, the
Board of Directors of the Association deferred certain other reserve projects
originally anticipated in 2015 and 2016 to 2017.  The Association secured a $1.2
million loan to finance the required upgraded fiber optic network.  The
Association has adopted a three-year financial plan that ensures payment of all
obligations with yearly maintenance fee increases under statutory limits.

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Waiver Letter

﻿

Date:

U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota  55107

BXG Timeshare Trust I
c/o Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890-0001

Bluegreen Timeshare Finance Corporation I,
4950 Communication Avenue, Suite 900
Boca Raton, Florida  33431

Attention:Corporate Trust Services
BXG Timeshare Trust I

In accordance with Section 4.6(c) of that certain Sixth Amended and Restated
Indenture (as the same may from time to time be amended or otherwise modified,
the “Indenture”), dated as of  May 1, 2017, by and among BXG Timeshare Trust I,
as Issuer (the “Issuer”), Bluegreen Corporation, as Servicer, Vacation Trust,
Inc., as Club Trustee, Concord Servicing Corporation, as Backup Servicer, U.S.
Bank National Association, as Indenture Trustee (in such capacity, the
“Indenture Trustee”), Paying Agent (in such capacity, the “Paying Agent”) and
Custodian (in such capacity, the “Custodian”), and KeyBank National Association,
as a Funding Agent, and DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
Frankfurt am Main, as a Funding Agent (each a “Funding Agent” and together the
“Funding Agents”), the undersigned hereby irrevocably waives its option to
repurchase and/or substitute any Defaulted Timeshare Loan listed on Exhibit A
attached hereto.

﻿

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Indenture.

In Witness Whereof, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

﻿

BLUEGREEN CORPORATION

By:__________________________________ 
Name:
Title:





 

--------------------------------------------------------------------------------

 

 

Exhibit A to Form of ROAP Waiver Letter

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Club Trust Agreement

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

Exhibit C

[Reserved]





 

--------------------------------------------------------------------------------

 

 

Exhibit D

FORM OF LOST NOTE AFFIDAVIT

STATE OF ___________

COUNTY OF _________

﻿

______________ (“Affiant”), on behalf of and as _________________ of Bluegreen
Timeshare Finance Corporation I, a Delaware Corporation (the “Depositor”), being
duly sworn, deposes and says:

1.This Lost Note Affidavit is being delivered by the Affiant pursuant to that
certain Second Amended and Restated Sale Agreement (as amended, restated,
supplemented, replaced, renewed or otherwise modified from time to time, the
“Sale Agreement”), dated as of May 1, 2017, by and between the Depositor and BXG
Timeshare Trust I.  Unless otherwise defined herein, capitalized terms have the
meanings ascribed to such terms in the Sale Agreement and the Seventh Amended
and Restated Standard Definitions thereto.

2.That ____________________________________________ has issued a [Mortgage
Note][Owner Beneficiary Agreement] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the “Original
Note”)] [(the “Original Agreement”)] to ______________________].

3.The [Original Note][Original Agreement] has been lost, destroyed, or stolen so
that it cannot be found or produced, and the Depositor has not endorsed,
assigned, sold, pledged, hypothecated, negotiated or otherwise transferred the
[Original Note][Original Agreement] or an interest therein.

4.That the Depositor has made a diligent effort to find the [Original
Note][Original Agreement].

5.It is understood by the Depositor that if the [Original Note][Original
Agreement] is found, that it shall surrender said [Original Note][Original
Agreement] to the Custodian or its permitted successors and assigns in exchange
for this Lost Note Affidavit.

___________________________________

Printed Name:

The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as _______________________ of
____________________________________, who is personally known to me or who has
produced ____________________ as identification and who did take an oath.

___________________________________

(AFFIX NOTARIAL SEAL)Notary Public, State of __________

(Name)

Commission Number: _________________My Commission Expires

﻿



 

--------------------------------------------------------------------------------